IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WELLS FARGO BANK, N.A. S/B/M TO           : No. 210 MAL 2018
WACHOVIA BANK, N.A. F/K/A FIRST           :
UNION NATIONAL BANK                       :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
BRYAN M. BAROSH AND                       :
CHRISTOPHER A. BAROSH                     :
                                          :
                                          :
PETITION OF: CHRISTOPHER A.               :
BAROSH                                    :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of July, 2018, the Petition for Allowance of Appeal is

DENIED.